DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Attention is directed to MPEP 904.01 [R-08.2012].
The breadth of the claims in the application should always be carefully noted; that is, the examiner should be fully aware of what the claims do not call for, as well as what they do require. During patent examination, the claims are given the broadest reasonable interpretation consistent with the specification. See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997). See MPEP § 2111 - § 2116.01 for case law pertinent to claim analysis.


It is noted with particularity that narrowing limitations found in the specification cannot be inferred in the claims where the elements not set forth in the claims are linchpin of patentability.  In re Philips Industries v. State Stove & Mfg. Co, Inc., 186 USPQ 458 (CA6 1975).  While the claims are to be interpreted in light of the specification, it does not follow that limitations from the specification may be read into the claims.  On the contrary, claims must be interpreted as broadly as their terms reasonably allow.  See Ex parte Oetiker, 23 USPQ2d 1641 (BPAI, 1992).  In added support of this position, attention is directed to MPEP 2111 [R-11.2013], where, citing In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969),   is stated:
The court explained that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.” The 

Additionally, attention is directed to MPEP 2111.01 [R-07.2015], wherein is stated:
II.   IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION

“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). 

Attention is also directed to MPEP 2111.02 II.  As stated herein:
II.    PREAMBLE STATEMENTS RECITING PURPOSE OR INTENDED USE
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim." Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation")…  (Emphasis added)


Attention is directed to MPEP 2111.  As stated therein:
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard:


In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must "conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description." 37 CFR 1.75(d)(1). (Emphasis added).


	
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Standard for Obviousness.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Attention is directed to In re Jung, 98 USPQ2d 1174, 1178 (Fed. Cir. 2011) wherein is stated:
There has never been a requirement for an examiner to make an on-the-record claim construction of every term in every rejected claim and to explain every possible difference between the prior art and the claimed invention in order to make out a prima facie rejection. This court declines to create such a burdensome and unnecessary requirement. “[Section 132] does not mandate that in order to establish prima facie anticipation, the PTO must explicitly preempt every possible response to a section 102 rejection. Section 132 merely ensures that an applicant at least be informed of the broad statutory basis for the rejection of his claims, so that he may determine what the issues are on which he can or should produce evidence.” Chester, 906 F.2d at 1578 (internal citation omitted). As discussed above, all that is required of the office to meet its prima facie burden of production is to set forth the statutory basis of the rejection and the  reference or references relied upon in a sufficiently articulate and informative manner as 


Attention is directed to the decision in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007):
When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 

It is further noted that prior art is not limited to the four corners of the documentary prior art being applied.  Prior art includes both the specialized understanding of one of ordinary skill in the art, and the common understanding of the layman.  It includes “background knowledge possessed by a person having ordinary skill in the art. . . [A] court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR at 1396.
Suggestion, teaching or motivation does not have to be explicit and “may be found in any number of sources, including common knowledge, the prior art as a whole or the nature of the problem itself’” Pfizer, Inc. v. Apotex, Inc. 480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007) citing Dystar Textilfarben GMBH v. C. H. Patrick Co., 464 F.3d 1356 (Fed. Cir. 2006).

Claims 96, 113-117, and 119 remain rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2014/0255939 A1 (Wong et al.).


Wong et al.,  in the abstract, assert:
The invention provides compositions comprising nucleic acid complexes for use in monitoring binding interactions and in measuring association and/or dissociation kinetics with or without force, detecting analytes, screening aptamers, and encoding/encrypting information. In some instances, the nucleic acid complexes are double-stranded nicked nucleic acids comprising a scaffold nucleic acid hybridized to one or more oligonucleotides. In some instances, a first and/or a second oligonucleotide are linked to moieties that are known to interact with each other or which are suspected of interacting with each other.

Wong et al., in paragraph [0009], teach:
[0009] Accordingly, in one aspect, the invention provides a nucleic acid complex comprising a single-stranded scaffold nucleic acid hybridized to a plurality of single-stranded oligonucleotides, wherein a first single-stranded oligonucleotide in the plurality is linked to a first binding partner. It is to be understood that the scaffold nucleic acid and the oligonucleotides are referred to as being single-stranded prior to their hybridization to each other.

Wong et al., in FIG 2A and 2B, provide the following illustration of their “scaffold” and “bridging partners”.

    PNG
    media_image2.png
    219
    414
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    229
    414
    media_image3.png
    Greyscale


Wong et al., in paragraph [0016], teach how the scaffold/nanoswitch may comprise a third and fourth oligonucleotide.  As stated therein:
[0016] In some embodiments, a third single-stranded oligonucleotide in the plurality is linked to a third binding partner. In some embodiments, a fourth single-stranded oligonucleotide in the plurality is linked to a fourth binding partner. It is to be understood that the terms first, second, third and fourth, are intended to distinguish between the various binding partners being discussed and are not intended to limit the number, arrangement, or combination of binding partners bound to the scaffold nucleic acid (and thus incorporated into the complex) or to connote the position of the binding partner relative to the other binding partner(s) or to the complex as a whole (e.g., the first oligonucleotide or the first binding partner need not be at the 5' or 3' end of the complex, and rather may be internally located). Accordingly, the nucleic acid complex may comprise a binding partner at one (i.e., either the 5' or the 3' end) or at both of its ends (i.e., at the 5' and 3' end). A non-limiting example of such a binding partner is a biotin or a double biotin moiety. The binding partners at the end(s) of the complex may be used to anchor or immobilize the complex to a solid support such as but not limited to a bead or a slide. Accordingly, certain "terminal" binding partners may be common between different complexes in a plurality. In some embodiments, the "internal" binding partners may be different between complexes in a plurality. In some embodiments, the internal binding partners may be the same between complexes in a plurality. The terminal binding partners may interact with each other or with other moieties in the complex, or they may interact with moieties in the sample or on a support such as a solid support. The internal binding partners may interact with each other or with other moieties in the complex, or they may interact with moieties in the sample.

The aspect that the “internal binding partners may be the same” is deemed to fairly suggest that “the first binding partner and second binding partner are both bound to the same analyte” (claim 117).

Wong et al., in paragraph [0020], teach of how differing combinations of oligonucleotides can be used in bridging regions of the scaffold; and in paragraph [0022], they teach how they can be used to stabilize the structure.  As stated therein:
a plurality of single-stranded oligonucleotides, each of which hybridizes to a contiguous nucleotide sequence, and a bridge oligonucleotide hybridized to two non-contiguous nucleotide sequences of the scaffold nucleic acid. In some embodiments, the complex comprises one or more bridge oligonucleotides, each hybridized to two non-contiguous nucleotide sequences of the scaffold nucleic acid, wherein each bridge oligonucleotide binds to different regions of the scaffold nucleic acid.  (Emphasis added)

***

[0022] In some embodiments, a binding partner is linked covalently to an oligonucleotide. In some embodiments, a binding partner is linked non -covalently to an oligonucleotide. In some embodiments, the bond between a binding partner and an oligonucleotide (e.g., on the modified oligonucleotides of the invention) has a greater binding strength than the bond between first and second (i.e., internal) binding partners, thereby ensuring that, for example, when the complex is under tension, the bond between the internal binding partners will usually dissociate before the bond between either binding partner and its oligonucleotide "anchor".  (Emphasis added)

Wong et al., in paragraph [0035], teaches:
[0035] In another aspect, the invention provides a method comprising combining a single-stranded scaffold nucleic acid with a plurality of single-stranded oligonucleotides, each having a sequence complementary to a sequence (e.g., a contiguous sequence) on the scaffold nucleic acid, and one or more bridge oligonucleotides each having a sequence complementary to two non-contiguous sequences on the scaffold nucleic acid, under conditions that allow the oligonucleotides to hybridize to the scaffold nucleic acid without overlap. In some embodiments, the method produces a nucleic acid complex that is at least 80%, at least 85%, at least 90%, or at least 95% double-stranded, or more. In some embodiments, the method produces a nucleic acid complex that is 100% double-stranded. The loop formed between the two non-contiguous regions comprises single-stranded and/or double-stranded regions. The two non-contiguous sequences may be spaced apart on the scaffold nucleic acid by 10 or more, or 20 or more nucleotides.

Wong et al., in paragraph [0127], teach:
[0127] FIGS. 6A and B show the results of an assay using an excess of bridge oligonucleotide. The excess bridge oligonucleotide competes with the hybridized bridge oligonucleotide for binding to the complex. This experiment was carried out at elevated temperature in order to accelerate the kinetics. The bridge oligonucleotide was 50 nucleotides in length. The competition assay could also be carried out using excess oligonucleotide that is complementary to the bridge oligonucleotide.  (Emphasis added)

The above showing is deemed to fairly suggest limitations of claim 114.
Wong et al., at paragraph [0132], teach using a variety of compounds, be it photoactive or non-photoactive crosslinking agents, including oligonucleotides, to effect precise and finely varied tension in the loops generated.  As stated therein:
In some embodiments, the protocol may include the use a photoactive crosslinker such as psoralen to "freeze" complex conformation at different times prior to sampling the complexes. Other photoactive or non-photoactive crosslinking agents can be used in the methods provided herein. In some embodiments, the protocol can include the initial formation of a loop that predominantly consists of single-stranded DNA. To generate tension within these loops, oligonucleotides complimentary to portions of the looped scaffold regions are added and allowed to hybridize to the scaffold, thereby generated a mechanical force upon hybridization and formation of double-stranded regions within the loop. The force can be therefore be precisely and finely varied in time and magnitude by varying the amount of double-stranded versus single-stranded nucleic acid in the loop. (Shroff, Liphardt et al., Nano Letters 2005.)  (Emphasis added)


In view of the above presentation, Wong et al., is deemed to fairly teach, or at least fairly suggest, the claimed method for stabilizing a nanoswitch/scaffold by using a first, second, third and fourth oligonucleotide to form a loop conformation in the nanoswitch/scaffold, and employ various binding members on the oligonucleotides to strengthen their binding.  The aspect of using an oligonucleotide to bind to the already formed loop, and its scaffold, is deemed to fairly suggest the limitation of using the “latch” sequence of claim 96.

In view of the above analysis and in the absence of convincing evidence to the contrary, claims 96, 113-117, and 119 remain rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2014/0255939 A1 (Wong et al.).



Response to argument
At pages 4-7 of the response of 30 June 2021, hereinafter the response, applicant’s representative traverses the rejection of claims under 102 and 103.  At page 6 of the response said representative asserts:
The latch nucleic acids of the instant claims on the other hand are only used after a looped conformation is already formed via interaction of a binding partner pair, and then are only used to stabilize the looped conformation. Wong recognizes that its nanoswitches might benefit from increased strength but Wong does not solve that problem using bridge oligonucleotides or latch nucleic acids. Rather Wong suggests using DNA crosslinking agents such as psoralen or crosslinking radiation. The skilled person would not reasonably extrapolate from such teaching to arrive at the claimed invention.

However, in a good faith effort to advance prosecution, Applicant further amends claim 96 to recite that the latch nucleic acid stabilizes the nanoswitch in the looped conformation without affecting loop size. In other words, the latch nucleic acid of the instant claims stabilizes a pre-existing looped nanoswitch and in doing so it does not change the loop size of the nanoswitch.

The above argument has been considered and has not been found persuasive towards eh withdrawal of the rejection.  As noted above, Wong et al., does teach using photoactive compounds such as psoralens.  However, Wong et al., also teaches that one need not use such compounds, and that they can use “non-photoactive crosslinking agents”, and goes on to teach using oligonucleotides that will hybridize to single-stranded sequences after the loop has already formed.  Wong et al., teach that by using “oligonucleotides complimentary to portions of the looped scaffold regions… a mechanical force upon hybridization and formation of double-stranded regions within the loop [is generated]. The force can be therefore be precisely and finely varied in time and magnitude by varying the amount of double-stranded versus single-stranded nucleic acid in the loop”.  As evidenced above, the oligonucleotides used are deemed to constitute the “latch” sequences of the claimed method.  It is further noted that these sequences are added after the loop has been formed.  Also, while the oligonucleotides can be used to finely arguendo, that the amount of tension that could be applied may affect loop size, the fact that he force applied can be “precisely and finely varied in time and magnitude” is deemed to fairly suggest the aspect of obvious design choice and/or routine optimization.
In view of the above analysis and in the absence of convincing evidence to the contrary, claims 96, 113-117, and 119 remain rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2014/0255939 A1 (Wong et al.).

Conclusion
Objections and/or rejections which appeared in the prior Office action and which have not been repeated hereinabove have been withdrawn.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2003/0186301 A1 (Christian et al.), paragraph [0045], teach generation of “latch sequences” and the formation of a covalent bond between same and that it is hybridized to.  As stated therein:  “The latch sequences are synthesized in parallel to the 100-base sequences.  Once the sequences have had sufficient time to anneal, DNA ligase are added to establish covalent bonds between the 100-base sequences.”  (Emphasis added)
THIS ACTION IS MADE FINAL.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley L. Sisson whose telephone number is (571)272-0751. The examiner can normally be reached Monday to Thursday, from 6:30 AM to 5 PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/Bradley L. Sisson/Primary Examiner, Art Unit 1634